Cooley, J.
Plaintiff recovered judgment in the court; below for the value of logs taken from his land by defendants. Defendants relied on the purchase of the logs in the tree from parties who held an old tax title. This tax title it seems to be conceded on all sides was void ; but defendants insist that it should be taken into, the account for its bearing on the damages; the case being one in which the good faith of the parties might be taken into account by the jury. They therefore offered evidence which they claim tended to show that this title was investigated by counsel and pronounced good before the purchase; but the proposed evidence appears to have been mere hearsay, and was properly excluded.
The defendants also offered to show at what price *409plaintiff, soon after the wrong complained of, sold other and similar logs from the same lands to another party. The purpose was to show in this indirect way that the market value was not as great as the plaintiff claimed. It appears,, however, that those logs had also been taken from the land under pretense of a purchase from a third party• and any settlement of the plaintiff for them might have involved considerations distinguishing the transaction from an ordinary sale. We do not think the defendants had at clear right to prove what the plaintiff settled for with another trespasser. The settlement might or might not have been governed by the judgment of the parties respecting the value of the logs.
The principal question in the case relates to the quantity of logs taken from the plaintiff’s land. The boundary of the land on one side was in dispute, and the true boundary perhaps depends upon the proper construction of a federal statute respecting public surveys. We do not pass-upon the question for the reason that in the opinion of my brethren it is not necessarily involved. After the case had gone to judgment plaintiff filed a remittur of a part of the damages;' intending to make it sufficiently large to cover the value of the logs cut on the ground in dispute. My brethren think the record sufficiently shows that the remittur was sufficient, and was for a proportion of the damages-corresponding to the proportion of logs taken from the land in dispute. This being so, if the court- committed any error in the rulings respecting the boundary, — which however we do not say or intimate is the fact, — the error has become immaterial.
No other error appears in the case, and the judgment must be affirmed.
The other Justices concurred.